DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (U.S. Patent No. 2,441,009).
Regarding Claim 1, Cunningham discloses a fuel tank assembly, comprising: a flange 12 (figure 2) manufactured of a material having a flange Elongation at Break value (Column 2, lines 21-23); and a base 13 (figure 2) secured to said flange, said base adapted to secure a component therein (Figure 1), said base manufactured of a material having a base Elongation at Break value less than said flange Elongation at Break value (Column 3, lines 6-9).
Regarding Claim 2, Cunningham discloses a fuel tank 10 (figure 1 and figure 2) secured to said flange, said fuel tank manufactured of a material having a tank Elongation at Break value the same as said flange Elongation at Break value (Column 2, lines 19-23).
Regarding Claim 3, Cunningham discloses said base includes a top surface having an aperture therein (figure 1), said aperture defining a plurality of fasteners positioned there around 18 (Figure 1).
Regarding Claim 4, Cunningham discloses said aperture of said top surface defines a width (Figure 2), and wherein said base includes a base side wall (portion at 19, figure 2) positioned perpendicular to said top surface and positioned outside said width of said aperture, said base side wall having a thickness greater than a thickness of said flange (figure 2).
Regarding Claim 6, Cunningham discloses said flange includes a raised region (figure 2), a curved region (Figure 2) and a sloped region (Figure 2) positioned there between, said raised region being planar and defining a raised region plane that is parallel to a base plane of a top surface of said base (Figure 2).

    PNG
    media_image1.png
    297
    698
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (U.S. Patent No. 2,441,009).
Regarding Claim 5, Cunningham teaches all the limitations substantially as claimed except for said flange Elongation at Break value is at least ten percent, and said base Elongation al Break value is at most five percent. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10-15 and 21-25 are allowed.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ELIZABETH J VOLZ/Examiner, Art Unit 3733